       Case: 5:19-cv-02148-SL Doc #: 26 Filed: 10/14/20 1 of 8. PageID #: 141




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TERRY W. WINGROVE, et al.,                       )          CASE NO. 5:19-cv-2148
                                                 )
       Plaintiffs,                               )          JUDGE SARA LIOI
                                                 )
vs.                                              )
                                                 )          MEMORANDUM OPINION AND
                                                 )          ORDER
WYOMING CASING SERVICE, INC., et                 )
al.,                                             )
                                                 )
       Defendants/Third-Party Plaintiffs,        )
                                                 )
vs.                                              )
                                                 )
OHIO KENTUCKY STEEL CORP.                        )
Now known as LFK Services, Inc.,                 )
                                                 )
        Third-Party Defendant.                   )


       Before the Court in this diversity action arising out of a motor vehicle accident is the

motion to dismiss the amended third-party complaint of defendants/third-party plaintiffs

Wyoming Casing Service Inc. and Rene Lopez (“Lopez”) (collectively “Wyoming”). (Doc. No.

22 [“Mot.”]; see Doc. No. 18 (Amended Third-Party Complaint [“T-P Compl.”]).) The motion

was filed by third-party defendant Ohio Kentucky Steel Corp. (“Ohio Steel”). Wyoming opposes

the motion (Doc. No. 23 [“Opp’n”]), and Ohio Steel has filed a reply. (Doc. No. 24 [“Reply”].)

For the reasons set forth herein, the motion is granted, and the amended third-party complaint, to

the extent it seeks contribution, is dismissed without prejudice.
          Case: 5:19-cv-02148-SL Doc #: 26 Filed: 10/14/20 2 of 8. PageID #: 142




       I. BACKGROUND

           Plaintiffs Terry W. Wingrove and Margaret A. Wingrove (“plaintiffs” or “Wingroves”)

seek compensation for injuries sustained by Terry Wingrove in an accident that occurred on

October 18, 2018. (Doc. No. 12 (Amended Complaint) ¶ 7.) According to the amended

complaint, Lopez, while acting in the course and scope of his employment with Wyoming

Casing Services Inc., negligently changed lanes into [Terry Wingrove’s] lane, causing a collision

between the two commercial vehicles. (Id. ¶¶ 7–8, 12.) Plaintiffs further allege that, as a direct

and proximate result of this collision, metal coils crushed the cab of the vehicle operated by

Terry Wingrove, causing him serious injuries. (Id. ¶¶ 8, 11, 14.) The amended complaint raises

claims for negligence, direct liability, and loss of consortium.1 Wyoming answered, generally

denying that it was the proximate cause of the accident, and affirmatively asserting that the

accident was either caused by Terry Wingrove’s own negligence or the negligence of others not

party to this action. (Doc. No. 13 (Answer to Amended Complaint) at 832.)

           On June 3, 2020, Wyoming filed an amended third-party complaint against Ohio Steel.

Wyoming alleges that Ohio Steel “was responsible for and did load the steel coils on the flatbed

trailer operated by [Terry] Wingrove.” (Id. ¶ 4.) According to Wyoming, Ohio Steel “negligently

failed to properly load and secure the steel coils so as to prevent them from coming loose during

transport.” (Id.) Wyoming further alleges that Ohio Steel “negligently failed to inspect the straps,


1
  This action was initiated in federal court on September 17, 2019 by Terry Wingrove by the filing of a complaint
for negligence and direct liability against Wyoming. (Doc. No. 1 (Complaint).) The amended complaint was filed on
January 30, 2020, and it added Margaret A. Wingrove as a party plaintiff and inserted a claim for loss of consortium.
2
    All page numbers refer to the page identification number generated by the Court’s electronic docketing system




                                                           2
       Case: 5:19-cv-02148-SL Doc #: 26 Filed: 10/14/20 3 of 8. PageID #: 143




chains and other securement devices to ensure they were safe, free from defect, and capable of

securing the load of steel coils.” (Id. ¶ 5.) This alleged negligence, Wyoming asserts, “was the

sole and/or concurrent proximate cause of [Terry Wingrove’s] injuries and damages.” (Id. ¶ 6.)

“In the event [plaintiffs] obtain[] a judgment or settlement against” it, Wyoming represents that it

is “entitled to common-law indemnification and/or contribution from [Ohio Steel] as a joint

tortfeasor.” (Id. ¶ 7.)

    II. LEGAL STANDARD

        A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). Although this pleading standard does not

require great detail, the factual allegations in the complaint “must be enough to raise a right to

relief above the speculative level[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.

1955, 167 L. Ed. 2d 929 (2007) (citing authorities). In other words, “Rule 8(a)(2) still requires a

‘showing,’ rather than a blanket assertion, of entitlement to relief.” Id. at 555, n.3 (criticizing the

Twombly dissent’s assertion that the pleading standard of Rule 8 “does not require, or even

invite, the pleading of facts”) (internal citation omitted).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Twombly, 550 U.S. at 570).

Rule 8 does not “unlock the doors of discovery for a plaintiff armed with nothing more than

conclusions.” Id. at 678–79. “While legal conclusions can provide the framework of a complaint,

they must be supported by factual allegations. When there are well-pleaded factual allegations, a

court should assume their veracity and then determine whether they plausibly give rise to an

                                                   3
       Case: 5:19-cv-02148-SL Doc #: 26 Filed: 10/14/20 4 of 8. PageID #: 144




entitlement to relief.” Id. at 679. “The court need not, however, accept unwarranted factual

inferences.” Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d

430, 434 (6th Cir. 2008) (citing Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.

1987)).

   III. DISCUSSION

          In its motion to dismiss, Ohio Steel insists that Wyoming cannot maintain a claim against

it for indemnification because the allegations in the amended third-party complaint clearly

demonstrate that the two parties are, at best, joint tortfeasors. (Mot. at 119.) It further argues that

Wyoming has failed to state a claim for contribution under Ohio law because Wyoming has

failed to advance any tort claims against Ohio Steel, and has, otherwise, failed to overcome the

bar imposed under Ohio law. (Id. at 124.) In opposition, Wyoming agrees that it seeks both

contribution and indemnification against Ohio Steel, but it only defends its claim for

contribution. Notwithstanding its waiver of its indemnification claim, the Court will, in an

abundance of caution, address both asserted claims.

          A.     Indemnification

          It is well settled under Ohio law that “[i]ndemnification is not allowed when the two

parties are joint or concurrent tortfeasors and are both chargeable with actual negligence.”

Reynolds v. Physician’s Ins. Co. of Ohio, 623 N.E.2d 30, 31–32 (Ohio 1993) (citing Globe

Indemn. Co. v. Schmitt, 53 N.E.2d 790 (1944)). In Wheeler v. Lines, No. 3:13-cv-1174, 2014 WL

11430937, at *1 (N.D. Ohio July 22, 2014), the defendant in an action arising out of an accident

on the Ohio Turnpike brought a third-party complaint for indemnification against the tow truck

operator whose tow truck was in front of the plaintiff’s vehicle at the time of the accident. In the

                                                  4
       Case: 5:19-cv-02148-SL Doc #: 26 Filed: 10/14/20 5 of 8. PageID #: 145




third-party complaint, the defendant claimed that the tow truck operator’s negligence, “in whole

or part, caused the accident and resulting injuries.” Id. In finding the indemnification claim

barred by Ohio law, the court emphasized:

       Plaintiff has not sued [the third-party defendant] and thus seeks nothing from him.
       However, [the defendant/third-party plaintiff] seeks to avoid or reduce its own
       liability to plaintiff by alleging [the third-party defendant] was wholly or partly
       responsible for the accident. In essence, then, [the defendant/third-party plaintiff]
       is alleging that the [third-party defendant] is a joint tortfeasor.

Id.

       As was the case in Wheeler, plaintiffs have not brought suit against the third-party

defendant, here, Ohio Steel. Instead, Wyoming seeks to hold Ohio Steel responsible for any

liability it may have to plaintiffs by alleging that Ohio Steel was the “sole and/or concurrent

proximate cause” of the accident. (T-P Compl. ¶ 6.) In fact, the amended third-party complaint

specifically requests indemnification from Ohio Steel “as a joint tortfeasor.” (Id. ¶ 7.) But under

Ohio law, Wyoming cannot recover anything in indemnification from an alleged joint tortfeasor.

Wyoming’s indemnification claim is, therefore, barred, and it is dismissed with prejudice.

       B.      Contribution

       Ohio Steel argues that Wyoming’s contribution claim also fails under Ohio law, citing

Ohio Rev. Code § 2307.26. (Mot. at 124.) Under that statutory provision, “if, as in this case, no

judgment has been entered, contribution among alleged tortfeasors is barred unless the party

seeking contribution has either: 1) settled with the injured party; or 2) agreed during the

pendency of the action to discharge the common liability.” Wheeler, 2014 WL 11430937, at *1

(citing Ohio Rev. Code § 2307.26.) Because Wyoming has neither settled with plaintiffs, nor



                                                5
       Case: 5:19-cv-02148-SL Doc #: 26 Filed: 10/14/20 6 of 8. PageID #: 146




agreed during the pendency of this action to discharge the common liability, Ohio Steel urges the

Court to enforce the bar imposed by Ohio Rev. Code § 2307.26.

       Wyoming counters that its contribution claim is permissibly brought under another

statutory provision—Ohio Rev. Code § 2307.25—which provides, in relevant part:

       Except as otherwise provided in sections 2305.25 to 2305.28 of the [Ohio]
       Revised Code, if one or more persons are jointly and severally liable in tort for the
       same injury or loss to person or property or for the same wrongful death, there
       may be a right of contribution even though judgment has not been recovered
       against all or any of them. The right of contribution exists only in favor of a
       tortfeasor who has paid more than that tortfeasor’s proportionate share of the
       common liability, and that tortfeasor’s total recovery is limited to the amount paid
       by that tortfeasor in excess of that tortfeasor’s proportionate share….

Ohio Rev. Code § 2307.25(A). Emphasizing that the statute provides for the right of contribution

“even though judgment has not been recovered against all or any of them[,]” Wyoming insists

that “[a]ll that is required is that the contribution defendant be liable in tort for the same injury

attributed to the party seeking contribution.” (Opp’n at 130.)

       But § 2307.25 also provides that the right to contribution is available under this provision

“[e]xcept as otherwise provided in sections 2307.25 to 2307.28 of the [Ohio] Revised Code.”

Ohio Rev. Code § 2307.25(A). In King v. City of Columbus, No. 2:18-cv-1060, 2019 WL

6352611 (S.D. Ohio Nov. 27, 2019), the court considered the tension between §§ 2307.25 and

2307.26. In that civil action arising out of the fatal shooting of a robbery suspect by a police

officer, the police officer defendant sought contribution from the suspect’s co-conspirators.

Addressing the interplay between §§ 2307.25 and 2307.26, the court explained:

       The Court notes that, at first glance, sections 2307.25 and 2307.26 seem to be at
       odds. Under section 2307.25, even without a judgment against any or all of the
       tortfeasors who are jointly and severally liable, there may be a right of
       contribution. Yet under section 2307.26, in apparently the same situation (where
       no judgment exists), the tortfeasor seeking contribution is barred, unless an
                                                 6
        Case: 5:19-cv-02148-SL Doc #: 26 Filed: 10/14/20 7 of 8. PageID #: 147




         exception applies. Those exceptions explain the friction. When a contribution-
         seeking tortfeasor who is not subject to any judgment settles with the injured
         party, the right of contribution is no longer barred. If that happens, then section
         2307.25 applies. At that point, the tortfeasor seeking contribution may have that
         right “even though judgment has not been recovered against all or any of them.”

Id. at *3 (quoting Ohio Rev. Code § 2307.25(A)). Because the police officer defendant “ha[d]

not paid or been found liable for anything,” the court ruled that “his right to contribution [was]

barred without prejudice, in the event subsequent circumstances change[d] the analysis.” Id.

         Similarly, here, Wyoming has not settled with plaintiffs or agreed to discharge the

common liability. Accordingly, Wyoming’s right to contribution would be presently barred

under Ohio Rev. Code § 2307.26.3 “Since ‘[l]eave to implead a third-party defendant, under

[Fed. R. Civ. P.] 14(a), is within the discretion of the court,’ there appears to be no reason, and

[Wyoming] has cited none, to ignore this statute and the bar it imposes.” See, e.g., Berg Corp. v.

C. Norris Mfg., LLC, No. 5:20-cv-0100, 2020 WL 3317478, at *2 (N.D. Ohio June 18, 2020)

(dismissing, as premature, defendant’s third-party contribution claim against joint tortfeasors

under Ohio Rev. Code § 2307.26). Wyoming’s third-party claim for contribution is, therefore,

dismissed without prejudice.




3
  Citing Martin v. CSX Transp., Inc., 617 F. Supp. 2d 662 (N.D. Ohio 2009), Wyoming argues that it need not
affirmatively plead it has settled with plaintiffs. (See Opp’n at 131.) The decision in Martin only dealt with whether
the third-party complaint had stated a claim for contribution; it did not address the bar in Ohio Rev. Code § 2307.26.
In fact, in Martin, notwithstanding the lack of an allegation of settlement, “it [was] undisputed” that the defendant
had settled its dispute with the plaintiff. Martin, 617 F. Supp. 2d at 664–65. Here, if plaintiffs and Wyoming had
settled, the underlying action would be over. Until such an event takes place, Wyoming’s contribution claim is
simply premature, and the Court exercises its discretion to disallow it.
                                                          7
       Case: 5:19-cv-02148-SL Doc #: 26 Filed: 10/14/20 8 of 8. PageID #: 148




   IV. CONCLUSION

       For the foregoing reasons, the motion to dismiss the amended third-party complaint is

granted. Wyoming’s claim for indemnification is hereby dismissed with prejudice, and its claim

for contribution is dismissed without prejudice.

       IT IS SO ORDERED.



Dated: October 14, 2020
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                                   8
